



Exhibit 10.13


a001intellogocolor.jpg [a001intellogocolor.jpg]
    
Corporate Headquarters
Intel Corporation
2200 Mission College Blvd
Santa Clara, CA, 95054-1549


December 12, 2017
Navin Shenoy
Dear Navin:
In recognition of your outstanding leadership and your commitment to Intel, we
are pleased to offer you the following terms set forth in this letter (this
“Letter”) to enhance your financial security and offer incentive and
encouragement for you to remain committed to Intel.
Retention Bonus. We will pay you a retention bonus in the aggregate amount of
$2,000,000, less applicable taxes and payroll withholdings (“Bonus”), contingent
upon your continued employment with Intel through December 31, 2019. This Bonus
is expressly intended to encourage and induce you to remain employed at Intel
for at least two years. As a result, although Intel will advance the payment of
the Bonus to you on December 15, 2017, the Bonus will not be earned, and your
right to any portion of the Bonus will not vest, unless and until you have
remained employed with Intel through December 31, 2019. In the event that before
December 31, 2019, you voluntarily resign your employment for any reason, or
Intel terminates your employment for Cause (as defined below), you shall repay
the Bonus amount in full at the time of your employment termination, by writing
a check to Intel for the full amount or otherwise entering into a repayment
arrangement satisfactory to Intel.
For purposes of this Letter, “Cause” means (1) commission of an act of material
fraud or dishonesty against Intel; (2) intentional refusal or willful failure to
carry out the reasonable instructions of the Chief Executive Officer or of
Intel's Board of Directors; (3) conviction of, guilty plea or "no contest" plea
to a felony or to a misdemeanor involving moral turpitude (where moral turpitude
means so extreme a departure from ordinary standards of honesty, good morals,
justice or ethics as to be shocking to the moral sense of the community); (4)
gross misconduct in connection with the performance of your duties; (5) improper
disclosure of confidential information or violation of material Intel policy or
Code of Conduct; (6) breach of fiduciary duty to Intel; (7) failure to cooperate
with Intel in any investigation or formal proceeding or being found liable in a
Securities and Exchange Commission enforcement action or otherwise being
disqualified from serving in your job; or (8) breach of duty of loyalty to
Intel. Prior to termination for cause, Intel shall provide 30 days prior written
notice of the grounds for Cause, and give you an opportunity within those 30
days to cure the alleged breach. The parties recognize that given the egregious
nature of the conduct defined as Cause, a cure may not possible.
For purposes of your Bonus, a termination of your employment due to your death
or disability will not constitute a voluntary resignation of your employment.
Retention RSUs. The Compensation Committee of Intel’s Board of Directors has
approved a grant of Restricted Stock Units (RSUs) with an approved grant value
of approximately $6,000,000 (“Retention RSUs”), which Intel will grant to you on
December 15, 2017 (the “Grant Date”). Your Retention RSUs will vest over a
two-year period: 1/8 of your Retention RSUs vesting per quarter beginning on the
three-month anniversary of the Grant Date and continuing such that the grant is
fully vested on the second anniversary of the Grant Date. Your Retention RSUs
will be subject to the terms and conditions of the Intel Corporation 2006 Equity
Incentive Plan and the specific grant agreement linked to your Notice of Grant.
At-Will Employment. Your employment with Intel is “at will,” which means that
both Intel and you have the right to end your employment at any time, with or
without advance notice, and with or without cause. The at-will nature of your
employment may not be modified or amended except by written agreement signed by
Intel’s SVP of Human Resources and you.
Entire Agreement. This Letter forms the entire agreement between you and Intel
and replaces all prior communications regarding all subjects referenced herein.





--------------------------------------------------------------------------------





Navin, we appreciate your continued leadership of the Intel Data Center Group.
Please let us know if you have any questions.




Sincerely,






/s/ Brian Krzanich            
Brian Krzanich                        
Chief Executive Officer    


Accepted and Agreed:






/s/ Navin Shenoy                    12/12/17
Navin Shenoy                    Date





